DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 7, 8, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oakes et al. (US 2007/0138006).

Regarding independent claim 7:
Oakes discloses a method of delivering compressed hydrogen using an airship comprising:
removing the hydrogen from the compartment and storing in a tank at a second location  from a first location ([0055]; [0082]). 


Regarding claim 8:
Oakes discloses the removed hydrogen produced at the first location (Figs 1 and 5; the system generates hydrogen while moving or parked, such that the “first” location may be any point with hydrogen generation, which is then stored onboard).

Regarding claim 10:
The discussion above regarding claim 7 is relied upon.
Oakes discloses a lighter-than-air ship ([0031]).

Regarding claim 11:
The discussion above regarding claim 7 is relied upon.
Oakes discloses the hydrogen to provide fuel for transportation, stationary, or industrial purposes (mobile vehicles, ovens, kilns, etc.; [0082]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 4, 12-14, 16, 18, 19, 21-23 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oakes et al. (US 2007/0138006) in view of Parmley (US 2008/0217998).
Regarding independent claims 1, 12, and 19:
The discussion above regarding claim 7 is relied upon. 
Oakes discloses a method comprising loading a hydrogen storage compartment of the airship with compressed (“high-pressure”) hydrogen ([0033]; [0055]), which may also generate hydrogen onboard using environmentally-friendly sources ([0043]), and flying to a second location to deliver the hydrogen ([0055]; [0082]), but does not disclose producing and compressing hydrogen at the first location to be loaded.
Parmley teaches producing and compressing hydrogen for loading into an airship (Fig 1; [0060]) using “green” power sources (Fig 1; [0013]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Oakes to produce and compress hydrogen at the first location as taught by Parmley for the predictable advantage of providing hydrogen to the airship, in particular to further the environmentally-friendly aspects of Oakes by providing “green”-sourced compressed hydrogen to be loaded.

Regarding claims 3 and 21:
The discussion above regarding claims 1 and 19 is relied upon. 
Oakes as modified renders generating electricity using various “green” sources (solar, wind, geothermal, etc.) and producing the hydrogen with the electricity (Parmley, [0063]-[0064]).

Regarding claims 4 and 16:
The discussion above regarding claims 1 and 12 is relied upon.
Oakes discloses a lighter-than-air ship ([0031]).

Regarding claim 13:
The discussion above regarding claim 12 is relied upon.
Oakes discloses filling a storage tank at the second location ([0055]).

Regarding claims 14 and 23:
The discussion above regarding claims 13 and 19 is relied upon.
Oakes discloses the hydrogen to provide fuel for transportation, stationary, or industrial purposes (mobile vehicles, ovens, kilns, etc.; [0082]).

Regarding claims 18, 22, and 25:
The discussion above regarding claims 12 and 19 is relied upon.
Oakes discloses generating propulsion and electricity using the onboard hydrogen (e.g. Figs 2; [0034]).
Oakes does not disclose controlling the buoyancy by moving hydrogen within the compartment.
The examiner takes Official Notice that buoyancy control via hydrogen movement is well known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Oakes to control the buoyancy as the examiner takes Official Notice that buoyancy control via hydrogen movement is well known in the art, for the predictable advantage of providing attitude control (e.g. trim up or down) as well as altitude control (e.g. venting to the atmosphere to reduce buoyancy).
The applicant’s failure to successfully traverse the Official Notice renders such notice Admitted Prior Art. See MPEP 2144.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 7, 8, 10-14, 16, 18, 19, 21-23, and 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8 336 810. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the method of filling and offloading hydrogen for transport by an airship, with greater detail regarding the specific mechanisms therefor (bladders, venting mechanisms, etc.). Further, the other features of the claims (e.g. power source for hydrogen production, buoyancy control, etc.) would be obvious in view of the references cited above.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Oakes teaches away from filling the airship compartment with compressed hydrogen, the “question whether a reference ‘teaches away’ from the invention is inapplicable to an anticipation analysis.” (MPEP 2131.05). Further, the cited portion references eliminating costs, not the process itself, and Oakes explicitly describes the process of filling the tank from an external source in [0033].

Applicant’s arguments with respect to the rest of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619